                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA

                               CASE NO.:

BRADLY CHAMBERS,

               Plaintiff,
v.

FUNDIMENSION, LLC D/B/A FUNDIMENSION,
JOYCE ALARCON-FROHMAN,

            Defendants.
__________________________________/

                                           COMPLAINT
                                       {Jury Trial Demanded}

       Plaintiff,    BRADLY      CHAMBERS,         brings     this   action   against    Defendants,

FUNDIMENSION, LLC D/B/A FUNDIMENSION and JOYCE ALARCON-FROHMAN,

pursuant to the Fair Labor Standards Act (“FLSA”), 29 U.S.C § 201 et seq., and alleges as follows:

1.     Jurisdiction is conferred on this Court by 28 U.S.C. § 1331 and 29 U.S.C. § 216(b).

2.     At all times material hereto, Plaintiff BRADLY CHAMBERS was a resident of the State

of Florida and an “employee” of Defendants as defined by the FLSA.

3.     At    all    times   material   hereto,   Defendant,    FUNDIMENSION,            LLC   D/B/A

FUNDIMENSION, was a Florida corporation with its principal place of business in South Florida,

engaged in commerce in the field of family recreation, entertainment, and restaurant operations, at

all times material hereto was the “employer” of Plaintiff as that term is defined under statutes

referenced herein, engaged along with its employees in interstate commerce, and has annual gross

sales and/or business volume of $500,000 or more.

4.     Defendant, JOYCE ALARCON-FROHMAN, is a resident of Miami-Dade County, Florida

and was, and now is, a manager of Defendant, FUNDIMENSION, LLC D/B/A FUNDIMENSION,
controlled Plaintiff’s duties, hours worked, and compensation, and managed the day-to-day

operations of FUNDIMENSION, LLC D/B/A FUNDIMENSION. Accordingly, JOYCE

ALARCON-FROHMAN was and is an “employer” of the Plaintiff within the meaning of 29

U.S.C. §203(d).

5.     Two or more of Defendants’ employees handled tools, supplies, and equipment

manufactured outside Florida in furtherance of their business, including but not limited to phones,

computers, computer monitors, computer keyboards, computer mice, pens, and paper.

6.     Plaintiff BRADLY CHAMBERS worked for Defendants as a cook.

7.     Defendants failed to pay Plaintiff’s full and proper overtime wages of 1.5 times Plaintiff’s

regular hourly rate for hours worked over 40 each week.

8.     Attached as Exhibit A is a preliminary calculation of Plaintiff’s claims. These amounts may

change as Plaintiff engages in the discovery process.

9.     To the extent Defendants continue to underpay Plaintiff’s overtime wages, Plaintiff’s

damages continue to accrue.

10.    Defendants have knowingly and willfully refused to pay Plaintiff’s legally-entitled wages.

11.    Plaintiff has complied with all conditions precedent to bringing this suit, or same have been

waived or abandoned.

12.    Plaintiff has retained the services of the undersigned and is obligated to pay for the legal

services provided.
                                    COUNT I
                VIOLATION OF FAIR LABOR STANDARDS ACT (“FLSA”)
                               ALL DEFENDANTS

13.     Plaintiff realleges and incorporates the allegations set forth in paragraphs 1-12 above as if

set forth herein in full.

14.     Plaintiff alleges this action pursuant to the Fair Labor Standards Act, 29 U.S.C. §§ 216 (b),

that Plaintiff is entitled to: (i) time-and-a-half overtime pay and (ii) liquidated damages pursuant

to the Fair Labor Standards Act, 29 U.S.C. §§ 201 et seq.

15.     Plaintiff seeks recovery of damages as referenced above and further seeks interest, costs,

and attorneys’ fees pursuant to 29 U.S.C. § 216(b).

        WHEREFORE, Plaintiff demands judgment against Defendants, jointly and severally, plus

costs, reasonable attorneys’ fees, and such other remedy as the court deems just and appropriate.

                                              Respectfully submitted,

                                              Koz Law, P.A.
                                              320 S.E. 9th Street
                                              Fort Lauderdale, Florida 33316
                                              Phone: (786) 924-9929
                                              Fax: (786) 358-6071
                                              Email: ekoz@kozlawfirm.com




                                              Elliot Kozolchyk, Esq.
                                              Bar No.: 74791
